THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.

DEBT CONVERSION AGREEMENT

(Canadian Subscriber)

TO:

Fortem Resources Inc. (the “Company”)

1588 – 609 Granville Street

Vancouver, BC  V7Y 1H4

WHEREAS:



A.

The Company is indebted to LPD Ltd. (the “Subscriber”) in the total amount of
C$20,000.00 (the “Indebtedness”) for unpaid remuneration for services performed;
and



B.

The Company has agreed to convert the Indebtedness into common shares of the
Company pursuant to the terms and conditions of this Agreement.

NOW THEREFORE this Agreement witnesses that for and in consideration of the
mutual covenants, agreements, representations and warranties in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged by each party, the parties agree as follows:



1.

Acknowledgment of Debt



1.1

The Company and the Subscriber acknowledge and agree that, as of the date of
this Agreement, the Company is indebted to the Subscriber in the amount of the
Indebtedness.



2.

Subscription and Release



2.1

On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, the Subscriber hereby irrevocably agrees to convert
(the “Conversion”) the Indebtedness into 7,760 common shares of the Company (the
“Securities”) at a conversion price





--------------------------------------------------------------------------------

of UD$2.00 per Security, based on the the Bank of Canada’s Daily Exchange Rate
on December 19, 2017 of C$1.2886:US$1.



2.2

On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, the Company hereby irrevocably agrees to issue the
Securities, as duly issued and authorized, fully paid and non-assessable shares,
and deliver a certificate representing the Securities to the Subscriber on the
Closing Date (as defined herein), in exchange for and upon the conversion of the
Indebtedness.  



2.3

The Subscriber hereby agrees that upon delivery of the Securities by the Company
in accordance with the provisions of this Agreement and applicable law, all
amounts outstanding owing to the Subscriber, including without limitation the
Indebtedness, will be fully satisfied and extinguished, and the Subscriber will
remise, release and forever discharge the Company and its respective directors,
officers, employees, successors, solicitors, agents and assigns from any and all
obligations arising out of or in connection with the issuance, sale and delivery
of the Securities or otherwise under this Agreement.



2.4

The Subscriber hereby covenants and agrees not to directly or indirectly join,
assist, aid or act in concert in any manner whatsoever with any other person in
the making of any claim or demand or in the bringing of any proceeding or action
in any manner whatsoever against the Company with respect to Indebtedness or
with respect to which the Subscriber agrees not to make any claim or take any
proceedings.



2.5

The Subscriber hereby covenants and agrees not to make or continue any claim or
complaint or initiate or continue any proceeding against any person which might
be entitled to claim, pursuant to the provisions of any applicable statute or
otherwise, contribution, indemnity or other relief against the Subscriber
arising out of or in relation to the Indebtedness or the conversion of such
Indebtedness hereunder.



2.6

The Subscriber hereby represents, warrants and covenants that it has not
assigned and will not assign to any other person any of the Indebtedness that is
being converted hereunder.  



3.

Documents Required from Subscriber



3.1

The Subscriber has completed, signed and returned to the Company an executed
copy of this Agreement and the Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities and applicable law.



4.

Conditions and Closing



4.1

Closing of the Conversion (the “Closing”) shall occur on the date as determined
by the Company in its sole discretion (the “Closing Date”).  



5.

Acknowledgements and Agreements of Subscriber



5.1

The Subscriber acknowledges and agrees that:



(a)

none of the Securities have been or, except as contemplated herein, will be
registered under the Securities Act of 1933, as amended (the “1933 Act”), or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered,





2




--------------------------------------------------------------------------------

may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons, as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;



(b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;



(c)

the Subscriber represents and warrants that the Subscriber satisfies one of the
categories of registration and prospectus exemptions provided in National
Instrument 45-106 – Prospectus Exemptions, as adopted by the British Columbia
Securities Commission and other provincial securities commissions;



(d)

the decision to execute this Agreement and acquire the Securities has not been
based upon any oral or written representation as to fact or otherwise made by or
on behalf of the Company and such decision is based entirely upon a review of
any public information which has been filed by the Company with the Securities
and Exchange Commission (“SEC”) in compliance, or intended compliance, with
applicable securities legislation;



(e)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;



(f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);



(g)

all of the information which the Subscriber has provided to the Company is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to this Agreement being executed
by the Company, the Subscriber will immediately provide the Company with such
information;



(h)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Subscriber will hold harmless the
Company from any loss or damage it or they may suffer as a result of the
Subscriber’s failure to correctly complete this Agreement;



(i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement or in any





3




--------------------------------------------------------------------------------

document furnished by the Subscriber to the Company in connection herewith being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber to the Company in
connection therewith;



(j)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;



(k)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:



(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and



(ii)

applicable resale restrictions;



(l)

the Subscriber consents to the placement of a legend on any certificate or other
document evidencing any of the Securities to the effect that such securities
have not been registered under the 1933 Act or any state securities or “blue
sky” laws and setting forth or referring to the restrictions on transferability
and sale thereof contained in this Agreement such legend to be substantially as
follows:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.





4




--------------------------------------------------------------------------------

THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS ARE MET.”



(m)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption certain protections, rights and remedies provided by the
applicable securities legislation of Ontario including statutory rights of
rescission or damages, will not be available to the Subscriber;



(n)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if such offer and sale are part of a plan or scheme to
evade the registration provisions of the 1933 Act;



(o)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities and no
documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;



(p)

there is no government or other insurance covering any of the Securities; and



(q)

this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.



6.

Representations, Warranties and Covenants of the Subscriber



6.1

The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:



(a)

the Subscriber is not a U.S. Person and the Subscriber is not acquiring the
Securities for the account or benefit of, directly or indirectly, any U.S.
Person;



(b)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Agreement;



(c)

the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
have been obtained to authorize execution and performance of this Agreement on
behalf of the Subscriber;



(d)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if the Subscriber is a corporate entity, the constating
documents of, the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;





5




--------------------------------------------------------------------------------





(e)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;



(f)

the Subscriber has received and carefully read this Agreement;



(g)

the Subscriber is acquiring the Securities as principal for investment only and
not with a view to resale or distribution;



(h)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;



(i)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors;



(j)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;



(k)

the Subscriber (i) is able to fend for itself; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Securities; and (iii) can afford the
complete loss of such investment;



(l)

the Subscriber is outside the United States when receiving and executing this
Agreement;



(m)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;



(n)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;



(o)

others will rely upon the truth and accuracy of the representations and
warranties contained in this Section 6.1 and agrees that if such representations
and warranties are no longer accurate or have been breached, the Subscriber
shall immediately notify the Company;



(p)

no person has made to the Subscriber any written or oral representations:



(i)

that any person will resell or repurchase any of the Securities;



(ii)

that any person will refund the purchase price of any of the Securities;



(iii)

as to the future price or value of any of the Securities; or





6




--------------------------------------------------------------------------------





(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system; and



(v)

the Subscriber has provided to the Company, along with an executed copy of this
Agreement, such other supporting documentation that the Company or its legal
counsel may request to establish the Subscriber’s qualification as a qualified
investor.  



(q)

In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Agreement includes any person in the United States.



7.

Canadian Resale Restriction



7.1

The Subscriber acknowledges that the Securities are subject to resale
restrictions in Canada and may not be traded in Canada except as permitted by
the applicable securities act and the rules made thereunder.



7.2

Pursuant to Multilateral Instrument 51-105 – Issuers Quoted in the U.S. Over the
Counter Markets (“MI 51-105”), a subsequent trade in the Shares will be a
distribution subject to the prospectus and registration requirements of
applicable Canadian securities legislation unless certain conditions are met,
which conditions include a hold period (the “Canadian Hold Period”) that shall
have elapsed from the date on which the Securities were issued to the Subscriber
and, during the currency of the Canadian Hold Period, any certificate
representing the Securities is to be imprinted with a restrictive legend, such
legend to be substantially as follows:

“THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS ARE MET.”



7.3

In addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the
Securities in Canada under applicable provincial securities laws and MI 51-105.



8.

Representations and Warranties will be Relied Upon by the Company



8.1

The Subscriber acknowledges and agrees that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties will be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to acquire the Securities under
applicable securities legislation.  The Subscriber further agrees that by
accepting delivery of the certificates representing the Securities on the
Closing Date, it will be representing and warranting that the representations
and warranties contained herein are true and correct as at the Closing Date with
the same force and effect as if they had been made by the Subscriber on the
Closing Date and that the representations and warranties will survive the
acquisition by the Subscriber of the Securities notwithstanding any subsequent
disposition by the Subscriber of such securities.





7




--------------------------------------------------------------------------------





9.

Acknowledgement and Waiver



9.1

The Subscriber has acknowledged that the decision to acquire the Securities was
solely made on the basis of publicly available information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.



10.

Resale Restrictions



10.1

The Subscriber acknowledges that any resale of the Securities will be subject to
resale restrictions contained in the securities legislation applicable to the
Subscriber or proposed transferee.  The Subscriber acknowledges that none of the
Securities have been registered under the 1933 Act or the securities laws of any
state of the United States.  None of the Securities may be offered or sold in
the United States unless registered in accordance with United States federal
securities laws and all applicable state and provincial securities laws or
exemptions from such registration requirements are available.



11.

Legending and Registration of Subject Securities



11.1

The Subscriber hereby acknowledges that a legend may be placed on the
certificates representing the Securities to the effect that the Securities
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.



11.2

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.



12.

Collection of Personal Information



12.1

The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the transactions contemplated herein.  The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the transactions contemplated herein, including legal
counsel, and may be included in record books in connection with the transactions
contemplated herein.  By executing this Agreement, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) and to the
retention of such personal information for as long as permitted or required by
law or business practice.  Notwithstanding that the Subscriber may be purchasing
Securities as agent on behalf of an undisclosed principal, the Subscriber agrees
to provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.





8




--------------------------------------------------------------------------------





12.2

Furthermore, the Subscriber is hereby notified that:



(a)

the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Securities purchased by the Subscriber and the total purchase price paid for
such Securities, the prospectus exemption relied on by the Company and the date
of distribution of the Securities,



(b)

such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation, and



(c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.



13.

Costs



13.1

Each party shall bear its own costs and expenses (including any fees and
disbursements of any counsel retained by such party) relating to the issuance of
the Securities and the other transactions contemplated by this Agreement.



14.

Governing Law



14.1

This Subscription Agreement, and all matters relating thereto, shall be governed
by the laws of the Province of British Columbia.



15.

Survival



15.1

This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the Securities by the Subscriber pursuant hereto.



16.

Assignment



16.1

This Agreement is not transferable or assignable.



17.

Severability



17.1

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.



18.

Entire Agreement



18.1

Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Securities and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.





9




--------------------------------------------------------------------------------





19.

Notices



19.1

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
on the signature page of this Agreement and notices to the Company shall be
directed to it at Suite 820, 906 12th Avenue SW
Calgary, AB  T2R 1K7.



20.

Counterparts and Electronic Means



20.1

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall constitute an original and all of which
together shall constitute one instrument.  Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.

[remainder of this page intentionally left blank]





10




--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date of acceptance by the Company.



LPD Ltd.

LPD Ltd.

Name to Appear on Share Certificate

(Name of Subscriber – Please type or print)

/s/Gordon Flobert

Address for Share Certificate

(Signature and, if applicable, Office)




(Address of Subscriber)




(City, State or Province, Postal Code of Subscriber)




(Country of Subscriber)




(Email Address)




(Telephone Number)

ACCEPTANCE

The above-mentioned Agreement in respect of the Securities is hereby accepted by
Fortem Resources Inc.

DATED at Vancouver, the 19th day of December, 2017.

FORTEM RESOURCES INC.

Per:

/s/Michael Caetano

Authorized Signatory








11


